Cordy, J.
(dissenting, with whom Marshall, C.J., and Sosman, J., join). The obligation imposed by G. L. c. 61A, § 14, that the town be notified of the “intent to sell” property for development purposes is an obligation imposed on the seller, and not the buyer of agricultural land. Because the town neither alleged nor produced evidence that the seller knew or intended anything other than that the sale be for agricultural use, and did not allege or produce any evidence of fraud on the part of the seller, I would affirm summary judgment for Charles F. Scott, as trustee of the Evergreen Realty Trust (trust).
Background. On July 8, 1999, Strawberry Hill Farms, LLC, a corporation owned by the Mahoney family, sold five parcels of adjoining land, totaling approximately seventy acres to the trust. The land was sold on the express written representation of the trust that it would continue in use as agricultural land. The total purchase price was $1.3 million.
At the time of the sale, all five parcels were taxed as agricultural land pursuant to G. L. c. 61A, because the Mahoneys had submitted applications for that status on behalf of each of the parcels for the tax year commencing January 1, 1999, and continuing through December 31, 1999. Such applications are required to be submitted annually for approval by the town on or before October 1 of the year preceding the tax year. G. L. c. 61A, § 6. Once approved, the landowner must notify the town in writing of “any subsequently developing circumstance within his control or knowledge which may cause a change in use of the land” before October 1 of the tax year for which the agricultural tax status has been approved. Id. On July 9, 1999, *304the day after the closing, the trust executed, as the new landowner, an affidavit affirming its acquisition of the parcels and its intent to continue the entire locus in agricultural use.
On September 29, 1999, for the upcoming tax year 2001, the trust filed agricultural tax status applications for only four of the five parcels, totaling forty-nine of the seventy acres. On November 22, 1999, the trust entered into a purchase and sale agreement with Brendon Homes, Inc., to sell it approximately twenty-four acres of the land for the construction of a senior residential community. Twenty-one of these acres were contained in the parcel for which no agricultural tax status had been sought by the trust for 2001, and the remaining three acres were contained in a larger parcel for which such status application had been made on September 29, 1999. The purchase price for the land was $3 million. On November 29, 1999, the trust notified the town of its intent to sell the twenty-four acres for residential development, as required by G. L. c. 61 A, § 14. This notification triggered the town’s option of either imposing and collecting a “conveyance tax” or a “roll-back tax” (whichever amount was greater) or of purchasing the property for $3 million (assuming it was a bona fide offer). G. L. c. 61A, §§ 12-14. The town had 120 days within which to exercise its option to purchase the property."
On March 24, 2000, the town responded by claiming an option to purchase all five parcels, i.e., the entire seventy acres, for the price of $1.3 million, and on March 27, 2000, it filed this action specifically to enforce that option. The town proceeded on a theory that if, at the time of purchase, a buyer of agricultural land intends to convert, develop, or sell it for residential, industrial, or commercial purposes, sometime in the future, the town’s option under G. L. c. 61A to purchase the parcel is triggered. In its view, the trustee (as the buyer) harbored such an intent with respect to the five parcels when the trust acquired the land from the Mahoneys on July 8, 1999. Therefore, the town concluded, it had acquired the option to purchase the seventy acres at the price paid to the Mahoneys by the trust, and the 120-day exercise period had not run its course because the town had not received notice of the buyer’s intention to convert at the time of sale.
Discussion. General Laws c. 61 A, § 14, provides that land *305that has been taxed as agricultural land “shall not be sold” for residential, commercial, or industrial development until notice is given by “the landowner via certified mail” to the town “of [its] intent to sell” the land for those purposes. The literal language of the statute places the burden of notification on the owner of the land, and implicates the explicit intention and knowledge of the landowner-seller, not the latent intention of any buyer. If the Legislature had intended otherwise, it could readily have provided as well that agricultural land not be “purchased” for development without notice to the town by the prospective purchaser of its “intent to purchase” for this purpose. It did not do so.1
The town has not alleged that the Mahoneys sold the property for any purpose other than agricultural use, that the Mahoneys had any awareness of the buyer’s contrary intent, that the Ma-honeys failed to fulfil their responsibilities under the statute, or that the Mahoneys conspired in any manner with the buyer (the trust) to defraud the town of any rights it had under G. L. c. 61A. Rather, the town contends that the notice requirement of § 14 contemplates notice to it of the prospective purchaser’s undisclosed intentions for the future use of the property. This is neither consistent with the language of the statute nor necessary to its important purposes. To the contrary, such an interpretation will cast a troubling shadow over the sale of agricultural land if any future conversion of all or even a part of the land for development would permit a town to bring an action seeking to undo the original transaction on the basis that the purchaser had intended all along to convert the property. I cannot conclude that the Legislature intended to create such uncertainty in the conveyance of land. The statute fully protects the interests of cities and towns at such time as agricultural land is about to be *306converted to another use, by sale or otherwise, without such a potentially disruptive interpretation.2
The statutory scheme is directed to owners of agricultural land. It provides a mechanism and a tax incentive by which such landowners can economically continue to use their land for agricultural purposes in the face of increased land values and the increased property taxes that would otherwise follow. It is the landowner who must apply to the local board of assessors each year for the tax exemption, G. L. c. 61 A, §§ 4, 6, and the landowner who must notify that board of any likely change in use in the land that might occur within the tax year for which the exemption has been granted. Id. It is also the landowner who must pay the roll-back tax (by which the town recaptures the last five years of tax benefits) if the land is sold or converted to development use, even if the landowner has only recently acquired it and did not receive the tax benefits in those prior years.3
Similarly, if a landowner intends to convert the land to a use other than the one for which he has sought the agricultural exemption, either by converting the land himself or by selling it for such conversion, he must notify the town of that intention. The town then has an option to purchase the land for its “full and fair market value” (if the landowner is converting it himself),4 or to match a “bona fide offer” (if the land is to be converted by the landowner through a sale). G. L. c. 61A, § 14. *307If the town decides not to purchase the land, and instead collects the roll-back or conveyance tax, the land may be developed free from all the encumbrances imposed by the statute.
If the landowner sells the land for agricultural purposes, as happened here, the land continues to be encumbered by the town’s rights. If and when the new landowner sells or converts the land for development purposes, the town may exercise its purchase option or enforce its statutory liens for roll-back and conveyance taxes. No matter when the new landowner decides to convert some (or all) of the land, those encumbrances remain in place and the town will receive all of the protections intended by G. L. c. 61A.
What if, as is alleged here, the seller (the Mahoneys) sells the land at a relatively modest price contingent on its continued use as agricultural land (i.e., at its agricultural value) but the buyer (here the trust) secretly harbors the intention to develop the land and sell it for a higher price? The answer is that the seller, not the town, has suffered the harm, if any. General Laws c. 61A does not entitle a municipality to purchase land at its earlier established “agricultural value” when a later sale or conversion to development use occurs. Rather, if the landowner sells the land for development, the town may acquire it at the development price agreed on between the landowner and the prospective developer or, if the landowner intends to develop the land himself, at its “full and fair market value.” Under no scenario is the town given an option to purchase the land at its agricultural value. Here, by the explicit terms of the transaction, $1.3 million was the price the Mahoneys received for their land conditioned on its continued use as agricultural land, as the buyer then represented. If the Mahoneys were deceived in this regard, they have resort to their own civil remedies. The town, however, has suffered no loss; it was never entitled to purchase the land at that value.
Finally, the court directs our attention, ante at 290-291, to the loan obtained to finance the purchase of the land, and the language set forth in the loan documents to the effect that the loan was for “commercial” or “business” and not for agricultural purposes. While potentially probative of the trust’s *308truthfulness in its dealings with the Mahoneys, it is of no relevance to the statutory construction question before us.5
In sum, I would affirm summary judgment for the trust. The obligation is on the landowner-seller to notify the town of the purpose of the sale, and there was no material fact in dispute regarding the seller’s intent or knowledge. As far as the Mahoneys knew, Scott was buying the land for agricultural purposes, and, by law, would be subject to all of the requirements of G. L. c. 61A, § 14, if those purposes later changed.

The court makes much of a concern that it contends the Legislature had when it enacted G. L. c. 61A, about “speculators and developers who would acquire and hold agricultural property at a low rate of taxation while awaiting the opportunity to convert or sell the land for development.” Ante at 300. It further notes that as a consequence of this concern, the Legislature deleted a provision in the proposed legislation that would have exempted “strawman deeds” from the notification and recapture provisions of the law. There is, however, no claim in this case that a “strawman deed” was used or is at issue. This legislative history is of little assistance on the issue before us.


I join the court, ante at 297-298, in rejecting the argument of Scott and Brendon Homes that only an actual change of use triggers the town’s right of first refusal. Once the landowner intends such a change by way of sale or otherwise, the town must be notified.


General Laws c. 61A mentions the “purchaser” of agricultural land only once. Section 12 provides that a landowner who sells his land does not have to pay a “conveyance tax” on the sale if the purchaser submits an affidavit that he is purchasing the land for agricultural use (such as was done here). It further provides that if the acquired land “is not in fact continued in such use,” the purchaser is then liable for the conveyance tax that would have been payable by the previous owner on the sale, at least as to that portion of the land that was converted. (Section 17 provides that if a portion of agricultural land is converted to development use, the conveyance tax due is only for the portion of the land converted and not for the remainder.)


The “full and fair market value” of a property is the property’s value at its highest and best use, the standard on which real property is generally assessed. See ante at 294.


There is no evidence in the record that the Mahoneys had any knowledge of the contents of the financing documents executed between the trust and its bank.